Exhibit 10.2

IBERIABANK CORPORATION

PHANTOM STOCK UNIT AGREEMENT

THIS AGREEMENT is entered into as of                  , 20     (the “Award
Date”) by and between IBERIABANK Corporation (the “Corporation”) and
                     (the “Participant”).

WHEREAS, the Corporation has established the IBERIABANK Corporation
                     Phantom Stock Plan (the “Plan”) under which the Corporation
may grant awards of phantom stock units (the “Phantom Stock Units”) to key
employees and officers (including officers who serve as directors) of the
Corporation or its subsidiaries, subject to terms, conditions, or restrictions
as it may deem appropriate; and

WHEREAS, the Corporation has awarded to the Participant shares of Phantom Stock
Units as described herein and in the Plan;

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed as follows:

1. Grant of Phantom Stock Units. Under the terms of the Plan, the Corporation
has awarded to the Participant an award of                      Phantom Stock
Units, effective as of the Award Date and subject to the terms, conditions, and
restrictions set forth in the Plan and in this Agreement.

2. Dividend Equivalents. The Participant shall also be entitled to receive
Dividend Equivalents on the Phantom Stock Units granted hereby, which shall be
deemed to be reinvested in accordance with the terms of the Plan. Dividend
Equivalents reinvested as Phantom Stock Units will vest or be forfeited in
tandem with the related Phantom Stock Units.

3. Vesting. The Phantom Stock Units will vest according to the following
schedule, provided they have not been forfeited previously:

 

Vesting Date

   Vested Percentage  

Award Date

     0 % 

Thirteen Months from Award Date

     20 % 

Second Anniversary of Award Date

     40 % 

Third Anniversary of Award Date

     60 % 

Fourth Anniversary of Award Date

     80 % 

Fifth Anniversary of Award Date

     100 % 



--------------------------------------------------------------------------------

4. Effect of Termination of Employment.

4.1 Death or Disability. If, while employed by the Corporation, the Participant
dies or becomes disabled, any unvested Phantom Stock Units shall vest
immediately. For purposes of this Agreement, the Participant will be deemed to
be disabled if he or she has any physical or mental impairment which qualifies
him or her for disability benefits under the applicable long-term disability
plan maintained by the Corporation or, if not such plan is in place, an
impairment which would qualify the Participant for disability benefits under the
federal Social Security system. As permitted by the Plan, the Participant may
elect to designate a beneficiary to receive payout of the Phantom Stock Units
upon his or her death. In the absence of such a designation, upon the
Participant’s death, the Phantom Stock Units shall be paid as provided in the
Participant’s will or according to the applicable laws of descent and
distribution.

4.2 Termination for Any Other Reason. If the Participant’s employment terminates
for any reason other than as provided in Section 4.1, the Participant shall
forfeit any unvested Phantom Stock Units.

5. Change in Control. Upon a Change of Control of the Corporation, the Phantom
Stock Units will vest as provided in the Plan.

6. General Terms.

6.1 The Phantom Stock Units shall be paid out in cash as provided in the Plan.

6.2 The terms of the Award are governed by this Agreement as well as the terms
of the Plan, a copy of which has been previously made available to the
Participant.

6.3 The definition of any capitalized terms used but not defined in this
Agreement shall have the meanings provided in the Plan. All section references
are to sections of this Agreement unless otherwise specified.

7. Electronic Delivery; Acceptance of Agreement.

7.1 The Corporation may, in its sole discretion, deliver any documents related
to the Participant’s current or future participation in the Plan by electronic
means or request the Participant’s consent to participate in the Plan by
electronic means. By accepting the terms of this Agreement, the Participant
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Corporation or a third party designated by the Corporation.

7.2 The Participant must expressly accept the terms and conditions of this
Agreement by electronically accepting this Agreement in a timely manner. If the
Participant does not accept the terms of this Agreement, this award of Phantom
Stock Units is subject to cancellation.

* * * * * * * * * * * * *



--------------------------------------------------------------------------------

By clicking the “Accept” button, the Participant represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. The Participant
has reviewed the Plan and this Agreement in their entirety and fully understands
all provisions of this Agreement. The Participant agrees to accept as binding,
conclusive and final all decisions or interpretations of the Compensation
Committee upon any questions arising under the Plan or this Agreement.

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS